Citation Nr: 1106997	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to restoration of service connection for 
bilateral hearing loss.

2.  Entitlement to restoration of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service from August 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) Huntington, West Virginia, 
which severed service connection for bilateral hearing loss and 
tinnitus, effective February 1, 2008.  In August 2010, the 
Veteran had a hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  A December 2005 rating decision granted service connection 
for bilateral hearing loss and tinnitus, and assigned 90 percent 
and 10 percent disability ratings, respectively, effective May 
24, 2005.  

2.  A September 2006 rating decision found that the grant of 
service connection for bilateral hearing loss and tinnitus was 
clearly and unmistakably erroneous.

3.  There is no competent medical evidence that the Veteran's 
bilateral hearing loss and tinnitus are causally or etiologically 
related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The December 2005 grant of service connection for bilateral 
hearing loss and tinnitus was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2010); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for severance of service connection for 
bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. §§ 3.103, 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant 
of the type of evidence needed to substantiate a claim - 
including apprising him of whose specific responsibility, his or 
VA's, it is for obtaining the supporting evidence, and giving him 
an opportunity to submit any relevant evidence in his possession.  
There is also a requirement that VCAA notice, to the extent 
possible, be provided prior to initially adjudicating the claim 
(in the interest of fairness), and that VA explain why, on 
occasions when this is not done, it is nonetheless nonprejudicial 
and therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying facts 
or development of the facts are dispositive in a case, the VCAA 
can have no effect on the appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 
(2010).  The appellant has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, further discussion of the VCAA is not required.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

There are, however, specific due process concerns in a situation 
where VA is proposing to sever service connection.  When 
severance of service connection is warranted, a rating proposing 
severance will be prepared setting forth all material facts and 
reasons.  The Veteran will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d).

Here, in a September 2006 rating decision, the RO determined that 
the grants of service connection were based on clear and 
unmistakable error, and in a December 2006 due process letter, 
the RO advised the Veteran of the intent to sever service 
connection for the issues on appeal.  The Veteran was advised of 
his right to request a personal hearing "to present evidence or 
argument on any important point in your claim."  The Veteran was 
afforded a personal hearing before a Decision Review Officer 
(DRO) in May 2007.  

In the October 2007 rating decision on appeal, the RO reiterated 
the finding that the grant of service connection for bilateral 
hearing loss and tinnitus was clearly and unmistakably erroneous 
and severed service connection, effective February 1, 2008.  
Where a reduction or discontinuance of benefits is found 
warranted following consideration of any additional evidence 
submitted, the effective date of such reduction or discontinuance 
proposed shall be the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
action expires. See 38 C.F.R. § 3.105(i).  The Veteran was 
notified of that decision on November 7, 2007; therefore, the 60-
day period expired January 7, 2008.  The RO properly assigned 
February 1, 2008, as the effective date of severance.

Based on the foregoing, the Board finds that the RO procedurally 
complied with 38 C.F.R. § 3.105 regarding the manner in which the 
Veteran was given notice of the proposed severance of service 
connection and implementation of severance.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 
(1994).  

Service connection will be severed only where the evidence 
establishes that the grant was clearly and unmistakably erroneous 
(CUE).  The burden of proof in such cases is upon the Government.  
38 C.F.R. § 3.105(d).  See also Baughman v. Derwinski, 1 Vet.App. 
563, 566 (1991).

CUE is defined as "a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

To determine whether CUE was present under 38 C.F.R. § 3.105(a) 
in a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

In determining whether service connection will be severed, VA 
may-and, in fact, must-consider evidence that was generated 
after the original decision was made.  Stallworth v. Nicholson, 
20 Vet. App. 482 (2006) (holding that a "severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current 'evidence establishes that 
[service connection] is clearly erroneous'" (quoting 38 C.F.R. § 
3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) 
(holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the 
consideration of evidence acquired after the original granting of 
service connection"). 

Analysis

A December 2005 rating decision granted service connection for 
bilateral hearing loss and tinnitus.  The Veteran was assigned a 
90 percent disability evaluation for his bilateral hearing loss 
and a 10 percent disability rating for his tinnitus, effective 
May 24, 2005.  The Veteran filed a claim for increased disability 
ratings as part of a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  In a September 2006 rating 
decision, the RO determined that the grants of service connection 
were based on clear and unmistakable error.  After affording the 
Veteran a hearing, in the October 2007 rating decision on appeal, 
the RO reiterated the finding that the grant of service 
connection for bilateral hearing loss and tinnitus was clearly 
and unmistakably erroneous and severed service connection, 
effective February 1, 2008. 

The matter before the Board is not the Veteran's entitlement to 
service connection for hearing loss and tinnitus.  Rather, the 
issue is whether the RO's decision to sever the Veteran's service 
connection was proper.

In the December 2005 rating decision granting service connection 
for bilateral hearing loss and tinnitus, the RO determined that 
service connection was warranted on the basis of a November 2005 
VA examination report.  At that time, the examiner found that the 
Veteran had bilateral high frequency sensorineural hearing loss 
and tinnitus upon examination, and it was also noted that the 
Veteran's service treatment records showed diagnosis of mild high 
frequency hearing loss.  The VA examiner found that the Veteran's 
tinnitus was related to the Veteran's bilateral hearing loss.  

However, it is clear that the correct facts were not correctly 
applied in the December 2005 rating decision.  The November 2005 
VA examiner clearly found that the Veteran's bilateral hearing 
loss was not related to the Veteran's military service; the 
examination report indicates that the Veteran's bilateral hearing 
loss is less likely as not caused by or the result of the 
Veteran's military service.  The VA examiner clearly found that 
the Veteran's hearing loss was noted upon his entrance into 
service, and at discharge, and that the Veteran did not have 
excessive noise exposure during his service, such that his 
bilateral hearing loss was aggravated during service.

Although the record reflects that the Veteran's bilateral hearing 
loss is currently worse than during his military service, and 
that his tinnitus is related to his bilateral hearing loss, the 
medical evidence of record clearly demonstrates that the 
Veteran's bilateral hearing loss was not causally or 
etiologically related to his military service.  The medical 
evidence of record clearly indicates that the Veteran's military 
service did not aggravate his preexisting bilateral hearing loss, 
and thus, neither his bilateral hearing loss nor his tinnitus can 
be found to be related to his military service.  

In disagreeing with the decision to sever service connection, the 
Veteran essentially argues that the VA examiner over-estimated 
the amount of post-service noise exposure he had and that perhaps 
he did not correctly understand some of the questions asked.  He 
argues that his post-service noise exposure was not constant.  
However, review of the 2005 VA examination report does not show 
that the examiner believed the Veteran's post-service noise 
exposure was "constant."  The examiner noted the Veteran's 
decades-long employment as an electrician and described the post-
service noise exposure as "construction, bull dozers, jack 
hammer."  Moreover, the basis of the negative nexus opinion was 
not the quantity or type of post-service noise exposure, but 
rather the fact that the Veteran had hearing loss upon entry into 
service, as well as upon discharge, and that the conditions of 
his service did not involve "excessive noise exposure."

The Veteran also underwent an audiological evaluation in October 
2005, but that examiner did not provide an etiology opinion.  
Therefore, the only medical opinion of record was negative to the 
claim, and the RO somehow misread the opinion and erroneously 
granted service connection for bilateral hearing loss and 
tinnitus.  Since this was a clear error, service connection for 
these conditions was properly severed, and service connection 
cannot be restored.

The Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
service connection for the Veteran's bilateral hearing loss and 
tinnitus were granted in error, his appeal must be denied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The severance of service connection for bilateral hearing loss 
was proper, and the appeal for restoration of service connection 
is denied.  

The severance of service connection for tinnitus was proper, and 
the appeal for restoration of service connection is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


